J-S10029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY LOROWN JOHNSON                     :
                                               :
                       Appellant               :   No. 1330 MDA 2021

          Appeal from the Judgment of Sentence Entered July 22, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005481-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: JULY 1, 2022

        Timothy Lorown Johnson appeals from the judgment of sentence

imposed following his conviction for terroristic threats. See 18 Pa.C.S.A. §

2706(a)(1). Johnson argues the court erred in admitting Facebook posts

without proper authentication and in not instructing the jury on the principles

of transitory anger. We affirm.

        Johnson was arrested in September 2017, following an argument with

his brother Larry Johnson (“Larry”). The trial court summarized the evidence

presented at trial as follows:

           Evidence presented by the Commonwealth demonstrated
           that on September 16, 2017, [Johnson] and . . . Larry . . .
           became involved in an argument over money. According to
           Larry’s testimony, the argument began inside Larry’s home,
           and culminated with [Johnson] retreating to his car in the
           driveway of the home and Larry retreating to his front yard
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10029-22


       to do some work. At some point while Larry was in the front
       yard and [Johnson] was in his car, Larry could hear
       [Johnson] talking on the phone with someone, and Larry
       stated while on the phone that he would “kill everybody in
       this house.” Sometime thereafter, Larry received a series of
       phone calls from friends and family members to alert him to
       various threatening messages that [Johnson] had posted on
       Facebook. Larry read the Facebook posts himself and then
       went to a neighbor’s house to call 911.

       Based on Larry’s 911 call, Swatara Township Police were
       dispatched to his home. Initially responding to the scene
       were Officer Tyler Margeson, Officer Adam Leitzell, and
       Corporal Timothy Bloss, all who testified at trial. Upon the
       officers’ arrival at approximately 4:30 p.m., Larry was
       standing at the end of his driveway waiting for the officers
       to arrive, and there was a red Ford Escape parked in the
       driveway. Larry conveyed to Officer Leitzell that [Johnson]
       was inside the vehicle with a knife. Larry stated to the officer
       that [Johnson] was from Indianapolis and that he had
       moved in with Larry about 10 months prior. Officer Leitzell,
       Officer Margeson, and Corporal Bloss then approached the
       Ford Escape and observed [Johnson] sitting in the driver’s
       seat drinking a glass of whiskey and smoking a cigarette.
       After several attempts to gain his attention, [Johnson], who
       appeared agitated and intoxicated, lowered the driver’s side
       window. Officer Margeson observed a bottle of Jack Daniels
       whiskey on the passenger’s seat, and he saw the handle of
       a knife on the passenger side floorboard, jammed in
       between the seat and the center console.

       While [Johnson] remained in the car, Officer Margeson
       began conversing with [Johnson]. [Johnson] relayed that he
       had been living at Larry’s house for about 10 months and
       that during that time frame, [Johnson] had performed
       construction work on the house. [Johnson] told the officer
       that he and Larry got into an argument over money that
       Larry allegedly owed [Johnson] for the construction work,
       and Larry asked [Johnson] to leave the house. According to
       Officer Margeson, throughout the course of his conversation
       with [Johnson], [Johnson] repeatedly stated that he was
       going to stab Larry and that he “understood why Kane [sic]
       killed Abel.” Although [Johnson] did not make this
       statement to Larry directly, Officer Margeson recalled that
       Larry was standing at the base of the driveway and would

                                    -2-
J-S10029-22


       have been able to clearly hear what [Johnson] said.
       [Johnson] admitted that he had a knife in his car, and he
       said that he had just sharpened it a week earlier so he knew
       it would be an effective weapon. During his conversation
       with Officer Margeson, [Johnson’s] tone fluctuated. When
       talking about stabbing Larry, [Johnson] was screaming at
       the top of his lungs, but intermittently, [Johnson] would
       calm down and express how much he loved Larry.

       While Officer Margeson was speaking with [Johnson] at the
       vehicle, Officer Leitzell retreated to the garage to speak with
       Larry and ask him about how the events of the day had
       transpired. Larry told Officer Leitzell that he was frustrated
       with [Johnson] for failing to hold a job and contribute to
       household bills, and because of this, he had told [Johnson]
       that he had to leave the house. Larry told the officer that
       when he asked [Johnson] to leave, [Johnson] demanded
       money, to which Larry responded by throwing $200 at
       [Johnson]. [Johnson] threw the money back at Larry, saying
       that it was not enough. According to Larry, he and [Johnson]
       then started to argue, and [Johnson] went and retrieved a
       knife and threatened to stab Larry. At some point during the
       argument, [Johnson] ran to his car, which is where he
       remained when officers arrived. During his conversation
       with Officer Leitzell, Larry pulled up a Facebook page which
       he represented to be [Johnson’s] and showed the officer
       four threatening Facebook posts purportedly written by
       [Johnson] on [Johnson’s] Facebook page. Officer Leitzell
       wrote down the text of those four posts verbatim in his
       police report. According to Officer Leitzell's report, the first
       post said: “Do you want to witness a murder on TV? Where
       he goes?” The second post stated: “I’ll kill all y’all. Don’t
       fuck with me.” The third post read: “I’m going to stick this
       knife straight through his heart. I can understand why I
       can’t killed Abel.” The fourth post said: “Give me - give me
       ya’ll, forgive me right now I think I’m about to kill my
       brother. Yeah, I’m drinking, but I’m not drunk and I know
       what it’s like to be fucked over.”

       After Larry showed Officer Leitzell the Facebook posts,
       Officer Leitzell eventually returned to [Johnson’s] car
       alongside Officer Margeson, and they engaged in a
       discussion about where [Johnson] could stay since Larry
       was ejecting him from the house. They discussed contacting
       [Johnson’s] uncle, and [Johnson] was advised that he could

                                    -3-
J-S10029-22


          use Officer Margeson’s patrol phone to call his uncle. At that
          point, [Johnson] exited his car and was taken into custody.
          A search of the vehicle recovered the knife and whiskey
          bottle that Officer Margeson had observed when initially
          approaching the vehicle.

Trial Court Opinion, filed Dec. 8, 2021, at 2-4 (citations to record omitted).

       Prior to and during trial, Johnson objected to the authentication of the

Facebook posts. N.T., July 20, 2021, at 5; 56-59; 94-96. The court overruled

the objection. Id. at 96.

       Johnson also submitted proposed jury instructions, including an

instruction that a person does not possess intent to terrorize based on spur-

of-the-moment threats:

          However, in considering whether the defendant actually
          possessed the a crime of violence with [sic] the intent to
          terrorize Larry Johnson, you must be guided in your
          consideration by the principal that one possesses the intent
          to terrorize when one makes threats which seriously impair
          personal security or is intended to put one into a state of
          “extreme fear” or “emotional despair”. One does not
          possess the intent to terrorize by mere spur-of-the-
          moment threats which result from anger.

Defendant’s Proposed Jury Instructions, filed July 20, 2021, at 8 (emphasis

added). The court did not include the proposed instruction in the final jury

instructions. Counsel again raised the issue with the trial court at sidebar 1

following the charge and after the jury verdict. N.T., July 20, 2021, at 177.



____________________________________________


1 This sidebar was not transcribed, but after the verdict, Johnson’s counsel
noted that they discussed the instruction at sidebar and preserved her
objection, and neither the trial court nor the Commonwealth dispute this. N.T.,
July 20, 2021, at 177.

                                           -4-
J-S10029-22



      The jury found Johnson guilty of terroristic threats and not guilty of

simple assault (attempts by physical menace to put another in fear of

imminent serious bodily injury), 18 Pa.C.S.A. § 2701(a)(3). The trial court

sentenced Johnson to 18 months’ county probation. Johnson filed a post-

sentence motion, which the trial court denied. Johnson filed a timely notice of

appeal.

      Johnson raises the following issue:

          1. In a prosecution for terroristic threats, did not the trial
          court err in admitting various social media communications
          and related testimony when the Commonwealth failed to
          authenticate such evidence under Pa.R.E. 901 by
          establishing    [Johnson’s]       authorship      of    such
          communications?

          2. Did not the court err in refusing to instruct the jury that
          the charge of terroristic threats at 18 Pa.C.S.A. § 2706 does
          not encompass “mere spur-of-the-moment threats which
          result from anger,” a principle explicitly set forth in the
          official comment to 18 Pa.C.S.[A.] § 2706?

Johnson’s Br. at 5.

      In his first issue, Johnson argues the court erred in overruling his

objection to the introduction of the Facebook posts, which he alleges were

inadmissible because the Commonwealth failed to authenticate the posts. He

claims this Court has acknowledged the difficulty in authenticating electronic

communications, as more than one person can use an email address or

account, social media accounts may be falsified, and a legitimate account may

be accessed by another. Id. at 21. He notes there must be sufficient evidence

of authorship of the messages offered into evidence. He claims that here there


                                      -5-
J-S10029-22



was no direct evidence that Johnson authored the posts and no witnesses

testified that he admitted to being the author. Further, “there [was] a dearth

of ‘contextual clues’ that prove the identity of the author,” as he alleges the

posts do not appear to be in response to a particular event on a particular

date or incorporate unique facts about the event, and the posts do not

reference the events that purportedly triggered the threats. Id. at 24.

      A ruling on the admissibility of evidence is “committed to the [trial]

court's discretion and will only be reversed on appeal where there is an abuse

of discretion.” Commonwealth v. Rogers, 250 A.3d 1209, 1215 (Pa. 2021).

“An abuse of discretion occurs when the law is overridden or misapplied, or

the judgment exercised was either manifestly unreasonable or the product of

partiality, prejudice, bias, or ill will.” Id.

      In general, “to satisfy the requirement of authenticating or identifying

an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.” Pa.R.E.

901(a). For digital evidence, including social media posts, the proponent must

connect the digital evidence with the person through direct or circumstantial

evidence:

          (11) Digital Evidence. To connect digital evidence with a
          person or entity:

          (A) direct evidence such as testimony of a person with
          personal knowledge; or

          (B) circumstantial evidence such as:

             (i) identifying content; or


                                         -6-
J-S10029-22


              (ii) proof of ownership, possession, control, or access
              to a device or account at the relevant time when
              corroborated by circumstances indicating authorship.

Pa.R.E. 901(b)(11) and comment.2

       Importantly, “[t]he proponent of digital evidence is not required to prove

that no one else could be the author. Rather, the proponent must produce

sufficient evidence to support a finding that a particular person or entity was

the   author.”    Id.   at   comment.      Circumstantial   evidence   sufficient   to

authenticate digital evidence “may include self-identification or other

distinctive characteristics, including a display of knowledge only possessed by

the author.” Pa.R.E. 901 at comment. Moreover, “[c]ircumstantial evidence of

ownership, possession, control, or access to a device or account alone is

insufficient for authentication,” but such evidence may be enough “in

combination with other evidence                of the author’s identity.” Id. The

authentication of digital messages “turns upon the depth of direct and

circumstantial evidence of authorship marshaled by the proponent” of the

messages. Commonwealth v. Orr, 255 A.3d 598, 601 (Pa.Super. 2021).

       In Commonwealth v. Koch, 39 A.3d 996 (Pa.Super. 2011), affirmed

by equally divided court, 106 A.3d 705 (Pa. 2014), the trial court found the

Commonwealth presented sufficient evidence to authenticate text messages

as being sent by the appellant. There, a police detective testified he
____________________________________________


2 Pa.R.E. 901(b)(11) became effective on October 1, 2020. It is consistent
with the case law addressing authentication of digital evidence that existed at
the time of its enactment. See Commonwealth v. Orr, 255 A.3d 598, 601
n.3 (Pa.Super. 2021).

                                           -7-
J-S10029-22



transcribed the text messages, but “acknowledged that he could not confirm

that [the a]ppellant was the author of the text messages and that it was

apparent that she did not write some of the messages.” Id. at 1005. We

concluded the court erred, reasoning “the detective’s description of how he

transcribed the text messages, together with his representation that the

transcription was an accurate reproduction of the text messages on [the

a]ppellant’s cellular phone, is insufficient for purposes of authentication where

the Commonwealth concedes that [the a]ppellant did not author all of the text

messages on her phone.” Id. We noted that “[g]laringly absent in this case is

any evidence tending to substantiate that [the a]ppellant wrote the drug-

related text messages” and there was no “contextual clues in the drug-related

text messages themselves tending to reveal the identity of the sender.” Id.

      In subsequent cases, this Court has found electronic messages properly

authenticated where contextual clues in the messages connected them to the

defendant, but found messages inadmissible where no evidence connected the

defendant to the device, account, or messages. Compare e.g., Orr, 255 A.3d

at 601 (finding text messages authenticated where it was the defendant’s

phone and the messages referenced a domestic custody dispute between

himself and the recipient of the messages); Commonwealth v. Murray, 174

A.3d 1147, 1157 (Pa.Super. 2017) (finding messages authenticated where

phones were in the defendant’s possession and the messages’ content,

“regarding the sender’s expectation that he might be getting locked up that

day, and alluding . . . to an item taken from the bully, is consistent with the

                                      -8-
J-S10029-22



events and chronology of [the defendant] being ordered to report to his parole

agent” earlier that day and the defendant’s description of the incident where

he acquired the gun), with, e.g., Commonwealth v. Mangel, 181 A.3d

1154, 1164 (Pa.Super. 2018) (finding Facebook posts and messages not

authenticated where there was no evidence the defendant created the

Facebook account, authored the chat messages, or posted the photograph of

bloody hand and there were no contextual clues in the chat messages that

identified the defendant as the sender of the messages); Commonwealth v.

Mosley, 114 A.3d 1072, 1183 (Pa.Super. 2015) (finding the messages not

authenticated, reasoning “there is no evidence, direct or circumstantial,

tending to substantiate that Mosley was the author of the drug-related text

messages,” “no testimony was presented from persons who sent or received

the text messages,” and although “there may be contextual clues with regard

to some texts, (i.e., one of the text messages is from Mosley’s mother on July

26, 2012, just 18 days before his arrest, wishing Mosley a happy birthday),

there are no such clues in the drug-related texts messages themselves tending

to reveal the identity of the sender”).

      Here, the trial court found the Facebook posts admissible, reasoning

that authorship by Johnson was established through contextual clues in the

four messages:

         In the instant matter, we believe that there is sufficient
         circumstantial evidence and contextual clues in the subject
         threatening Facebook posts, especially the third and fourth
         posts, which tend to reveal the identity of the author as
         [Johnson]. The third Facebook post, read by Officer Leitzell

                                      -9-
J-S10029-22


        on the witness stand, stated: “I’m going to stick this knife
        straight through his heart. I can understand why I can’t kill
        Abel.” This language is entirely consistent with the words
        and actions of [Johnson] at the time that officers
        encountered him on the date in question. Specifically, in his
        encounters with the officers, [Johnson] repeatedly utilized
        the same Cain and Abel reference that is used in the third
        Facebook post. Moreover, the threat in the Facebook post
        to “stick this knife straight through his heart” is consistent
        with [Johnson’s] other threats to stab his brother on the
        date in question.

        The fourth Facebook post contains similar contextual clues
        suggesting that [Johnson] is the author of the post. That
        post read: “Give me - give me ya’ll, forgive me right now I
        think I’m about to kill my brother. Yeah, I’m drinking, but
        I’m not drunk, and I know what it’s like to be fucked over.”
        As can be seen, the fourth Facebook post again contains a
        reference to killing the author’s brother, which is consistent
        with [Johnson’s] other threats towards his brother on the
        date in question. Moreover, the fourth post contains a
        reference to drinking and a reference to being “fucked over.”
        The reference to drinking is consistent with the officer’s
        observations of [Johnson] on the date in question, as
        [Johnson] was observed to be drinking whiskey when the
        officers approached him in his car. As for the Facebook
        post’s reference to the author being “fucked over”, this is
        consistent with the fact that on the date in question,
        [Johnson] believed that he was being wronged by being
        kicked out of Larry’s house and by not being paid enough
        money for the construction work that he did on the house.
        Thus, because there was sufficient circumstantial evidence
        and contextual clues in the subject Facebook posts to
        establish [Johnson] as the author of the posts, this Court
        did not err in allowing the text of these posts to be
        introduced into evidence through the recitation of Officer
        Leitzell.

1925(a) Op. at 6-7.

     The trial court did not abuse its discretion in concluding the

circumstantial evidence sufficiently established Johnson was the author of the



                                    - 10 -
J-S10029-22



Facebook   posts.   Unlike   in   Koch   and   subsequent     cases   where   the

Commonwealth presented no or insufficient evidence of authorship, here

Johnson’s language used in his conversations with police officers on the day

in question mirrored the language used in the Facebook posts. The court’s

decision was not manifestly unreasonable or the product of partiality,

prejudice, bias, or ill will. See Rogers, 250 A.3d at 1215.

      In his second issue, Johnson argues the court erred in refusing to

instruct the jury on the principles of transitory anger, alleging that the

terroristic threats statute “is not intended to penalize ‘mere spur-of-the-

moment’ threats which result from anger.” Johnson’s Br. at 17 (quoting 18

Pa.C.S.A. § 2706, official comment). He argues the proposed instruction

included citation to four cases in support and was included in the comment to

the statute. He claims that because the jury charge did not include the

transitory anger principle, it was error. He disputes the trial court’s

determination that there was no basis to characterize the behavior as

transitory. According to Johnson, no testimony pinpointed the timing of the

Facebook posts to the statement Larry heard while mowing the lawn, and they

“all could have occurred within less than a minute.” Id. at 28.

      When reviewing a trial court’s decision regarding jury instructions, we

will reverse only where the court abused its discretion or committed an error

of law. Commonwealth v. Cannavo, 199 A.3d 1282, 1286 (Pa.Super. 2018).

This Court’s “key inquiry is whether the instruction on a particular issue

adequately, accurately and clearly presents the law to the jury, and is

                                     - 11 -
J-S10029-22



sufficient to guide the jury in its deliberations.” Id. (quoting Commonwealth

v. Hamilton, 766 A.2d 874, 878 (Pa.Super. 2001)). Further, “[t]the trial court

is not required to give every charge that is requested by the parties and its

refusal to give a requested charge does not require reversal unless the

Appellant was prejudiced by that refusal.” Commonwealth v. Sandusky, 77

A.3d 663, 667 (Pa. Super. 2013) (quoting Commonwealth v. Thomas, 904

A.2d 964, 970 (Pa. Super. 2006)). Where the trial court’s instructions track

the Pennsylvania Suggested Standard Criminal Jury Instructions, it is

presumed such instructions are an accurate statement of the law. See

Commonwealth v. Kerrigan, 920 A.2d 190, 198 (Pa.Super. 2007).

      The crime of terroristic threats occurs where a “person communicates,

either directly or indirectly, a threat to . . . commit any crime of violence with

intent to terrorize another[.]” 18 Pa.C.S.A. § 2706(a)(1).

      The trial court issued the following jury instruction on terroristic threats:

         And the first is terroristic threats. And I know the title of the
         charge sort of gives you a certain impression but,
         nevertheless, there are details here that the statute covers.

         The defendant has been charged with the offense of
         terroristic threats. To find defendant guilty of this offense
         you must find the following elements have been proven
         beyond a reasonable doubt:

         First, that the defendant communicated, either directly or
         indirectly, a threat which was received by the victim. The
         term communicates means that it is conveyed in person or
         by written or electronic means, including telephone, email,
         internet, et cetera. In other words, communication can be
         done by words or deeds conveyed in any manner. A present
         ability to inflict harm is not required. There is no
         requirement that the harm will actually be carried out.

                                      - 12 -
J-S10029-22


         The second element is that the defendant communicated the
         threat to commit a crime of violence with the intent to
         terrorize another. Under the statute prohibiting terroristic
         threats it is unnecessary for an individual to specifically
         articulate the crime of violence that he or she intends to
         commit, or the type of crime may be inferred from the
         nature of and the context of or the circumstances
         surrounding -- surrounding the utterance as stated, and
         thus, direct communication between the defendant and the
         victim is not required to establish the crime of terroristic
         threats.

N.T., July 20, 2021, at 145-46. This language was almost identical to the

Pennsylvania Suggested Standard Jury Instructions for a terroristic threat

charge. See Pa. Sug. Stand. Crim. Jury Inst. at § 15.2706.

      The trial court found the “charge, as a whole, clearly, adequately, and

accurately instructed the jury as to the law on the requisite elements of the

offense of Terroristic Threats.” 1925(a) at 8. It further noted that, because it

tracked the standard instruction, it was presumed to be accurate. The court

further concluded that the failure to include the transitory anger instruction

was not prejudicial because “evidence presented at trial was sufficient to allow

a jury to find, beyond a reasonable doubt, that [Johnson] possessed the intent

to terrorize Larry and that his words constituted more than a ‘spur-of-the-

moment’ threat resulting from transitory anger.” Id. at 9. It noted the

evidence suggested that from the time Johnson and Larry started arguing until

the police took Johnson into custody hours later, Johnson made threats on

Larry’s life “both verbally in earshot of Larry, and in a sustained series of social

media posts.” Id.




                                      - 13 -
J-S10029-22



      The trial court did not abuse its discretion when instructing the jury as

to terroristic threats. The instruction used language that closely tracked the

standard instruction, and therefore is presumed accurate. Further, the

instruction clearly, adequately, and accurately instructed the jury as to the

elements of the crime. The decision whether to include a transitory anger

charge was within the court’s discretion, and its decision to not issue such a

charge was not an abuse of that discretion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022




                                    - 14 -